.'CAVANAUGH, Judge.
This case presents the same issues as the case of Krauss Company, Ltd. v. Manton, La.App., 68 So.2d 130, and for the reasons assigned in that case, this case is ordered transferred to the Supreme Court, provided that the appellant shall file the record in that Court within 60 days from the date on which this decree becomes final; otherwise, the appeal shall stand dismissed. The appellant is to .pay the costs of the appeal to this court, all other costs are to abide the final disposition of the case.